Citation Nr: 0607702	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-02 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional  Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
injury to the right patella tendon, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased rating for service-connected 
residuals of a gunshot wound to the right leg, currently 
evaluated as 40 percent disabling.  

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for enucleation of the 
right eye, claimed as secondary to service-connected 
residuals of a gunshot wound to the right leg.  

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection of post traumatic 
encephalopathy, claimed as secondary to service-connected 
residuals of a gun shot wound to the right leg.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 until July 
1954.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO).   

Procedural History

The increased rating claims

In December 1956, the RO received the veteran's claim of 
entitlement to service connection for the residuals of a 
gunshot wound of the right leg.  In a March 1957 VA rating 
decision, service connection was granted and a 10 percent 
disability rating was assigned.  In a September 1963 rating 
decision, the veteran was assigned a 30 percent disability 
rating.  In an August 1995 rating decision the RO assigned a 
40 percent disability rating.  

In June 1992, the RO received the veteran's claim of 
entitlement to service connection for status post surgical 
repair of a torn right patellar tendon.  In an October 1992 
rating decision, service connection was granted and 10 
percent disability rating was assigned.  

In February 2001, the RO received the veteran's claims of 
entitlement to increased ratings for the two service-
connected disabilities.  The February 2002 RO rating decision 
denied the veteran's claims.  The veteran disagreed with that 
rating decision and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in April 2002.

In January 2005, the veteran presented sworn testimony during 
a personal hearing in Washington, DC which was chaired by the 
undersigned Veterans Law Judge.  A transcript of this hearing 
has been associated with the veteran's VA claims folder.  

In March 2005, the Board remanded the case to the Agency of 
Original Jurisdiction (AOJ) via the Appeals Management Center 
(AMC) for further development.  After the requested 
development was accomplished, the AMC issued a Supplemental 
Statement of the case in September 2005 which continued to 
deny each of the veteran's claims.  The case has been 
returned to the Board for further appellate action.  

The new and material evidence claims

In April 2002, the veteran filed a request to reopen 
previously denied claims of entitlement to service connection 
of enucleation of the right eye and entitlement to service 
connection of post traumatic encephalopathy, both claimed as 
secondary to the service-connected residuals of a gunshot 
wound to the right leg.  The April 2004 rating decision 
denied the veteran's claim.  In May 2004, the veteran 
disagreed with the RO's decision.  

In March 2005, the Board remanded these issues to the RO for 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999) [where a notice of disagreement is 
filed but an SOC has not been issued, the Board must remand 
the claim to the Veterans Benefits Administration (VBA) so 
that an SOC may be issued.]  The AOJ provided a SOC to the 
veteran and his representative along with a letter dated 
September 12, 2005.  

As will be discussed below, it appears that the veteran did 
not perfect an appeal as to these issues.  The Board 
contacted the veteran in writing and advised him that VA had 
not received a timely appeal as to those issues.  Based upon 
the veteran's response, the Board has determined that a 
remand is in order.  

The requests to reopen previously denied claims of 
entitlement to service connection of enucleation of the right 
eye and entitlement to service connection of post traumatic 
encephalopathy are REMANDED to the AOJ via the AMC.  VA will 
notify the veteran if further action is required on his part.

Issues not on appeal

In an April 2004 rating decision, the RO denied the veteran's 
claims of entitlement to special monthly compensation based 
on loss of use of the right foot, entitlement to service 
connection for a fracture of the pelvis, entitlement to 
service connection for damage to the cleavage of the right 
knee, and entitlement to service connection for blood clots 
of the left leg.  To the Board's knowledge, the veteran has 
not disagreed with those decisions.  Accordingly, these 
decisions are now final and these matters are not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  The residuals of the veteran's patella tendon injury 
include x-ray evidence of arthritis and reports of pain on 
motion.  
 
2.  The medical evidence of record indicates that the 
residuals of the gunshot wound to the veteran's lower leg 
comprises foot drop and popliteal nerve palsy, leading to 
instability and requiring the use of a brace and a cane.    


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent are not met for 
service-connected residuals of a patella tendon injury.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).

2.  The  criteria for the assignment of a disability rating 
in excess of the currently assigned 40 percent are not met 
for service-connected residuals of a gunshot wound to the 
right lower leg.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.73, 4.124a, Diagnostic Codes 5311-8512.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for service-
connected residuals of a right  patella tendon injury and 
service-connected residuals of a gunshot wound to his right 
leg.  

The Board will review the applicable law and regulations, 
briefly describe the factual background of this case, and 
then proceed to analyze the claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the January 2003, 
April 2004 and September 2005 SSOCs .  

Crucially, the AOJ, as directed in the Board's March 2005 
remand, informed the veteran of VA's duty to assist him in 
the development of his claim in a letter dated March 18, 
2005, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain all evidence kept by the VA and any other 
Federal agency.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The March 2005 VCAA 
letter specifically informed the veteran that for records he 
wished for 
VA to obtain on his behalf "you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has them.  If the holder of the 
records declines to give us the records or asks for a fee to 
provide them, we'll notify you of the problem.  It's your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency" [Emphasis in original].
 
Finally, the Board notes that the March 18, 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us"  The Board believes that this request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  VA has 
made a determination that this analysis may be analogously 
applied to any matter that involves any one of the five 
elements of a service-connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability] to the veteran's service are not at issue.  The 
veteran's claim of entitlement to an increased rating was 
denied based on element (4) degree of disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating.  In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Bord is similarly denying the veteran's claims, so the matter 
of any potential effective date for increased ratings remains 
moot.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA treatment records which will be discussed below.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  During the course of this appeal, the 
RO referred the veteran for VA medical examination and 
opinion in May 2002.   However, the examination and opinion 
were undertaken without a review of the veteran's claims 
file.  It was therefore insufficient.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2005).  Accordingly, the Board in its March 2005 
remand directed that the veteran be provided an additional VA 
examination.  Such was accomplished in July 2005.  The July 
2005 VA examination and opinion report reflects that a 
medical professional reviewed the veteran's past medical 
history and other evidence contained in the claims file in 
reaching his conclusions about the status and severity of the 
veteran's service-connected disabilities.    

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran presented personal 
testimony before the undersigned Veterans Law Judge at a 
personal hearing in January 2005.    

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005). See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. 
§ 4.40 (2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the VA rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).

1.  Entitlement to an increased rating for service-connected 
residuals of a patella tendon injury, currently evaluated as 
10 percent disabling.  

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set out above.

Specific schedular criteria

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows:

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such 
major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful 
motion.

For the purpose of rating disabilities due to arthritis, the 
knee is considered a major joint.  See 38 C.F.R. § 4.45 
(2005).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 
See 38 C.F.R. § 4.71a (2005).

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  See 38 C.F.R. § 4.71a (2005).

For VA rating purposes, normal range of motion for the leg is 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate II.  

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

In the September 2005 SSOC, the AOJ determined that the 
medical evidence of record demonstrated that the veteran was 
most appropriately evaluated under Diagnostic Code 5003 
[arthritis].  Any change in this determination by the Board  
must be specifically explained.  See Pernorio, supra.   The 
medical evidence indeed includes x-ray evidence of arthritis; 
see, for example, the July 2005 VA examination.    Thus, 
Diagnostic Code 5003 appears to be the most appropriate.

The Board has considered whether another diagnostic code 
might be more appropriate for the veteran's service-connected 
right knee disability.  To that end, the Board notes that the 
veteran's right knee disability was previously evaluated 
under Diagnostic Code 5257 [knee, other impairment of].  
Clinical evidence of pain on motion was apparently the sole 
reason for the assignment of the 10 percent disability rating 
under Diagnostic Code 5257.  Significantly, there is no 
indication of laxity or instability of the knee, which are 
the hallmarks of  Diagnostic Code 5257.  No laxity or 
instability was noted in the May 2002 VA examination, and 
there was a specific finding of "no instability" in the 
July 2005 examination.    
Moreover, as will be discussed in greater detail below, any 
noted instability in the veteran's right leg is attributable 
to his muscle and nerve symptoms associated with the gunshot 
wound residuals, not his separately service-connected right 
knee disability.   

The Bord additionally observes that none of the remaining 
diagnostic codes is any way are congruent with the veteran's 
service-connected disability.  The knee is not ankylosed, 
cartilage is not involved, the tibia and fibula are not 
involved, and genu recurvatum has not been diagnosed. 

In short, because arthritis has been diagnosed, and according 
to the medical evidence is responsible for the veteran's 
right knee symptomatology, evaluation under Diagnostic Code 
5003 will be continued.  As will be discussed below, this in 
turn involves consideration of Diagnostic Codes 5260 and 
5261.

Schedular rating

The July 2005 VA examination indicates that the veteran has 
been diagnosed with degenerative arthritis of the right knee.  

As discussed above, under the rating criteria for Diagnostic 
Code 5003, arthritis of a joint is ordinarily rated based on 
limitation of motion.  While the May 2002 VA examination 
presented a picture of normal range of motion, that is to say 
extension to 0 degrees and flexion to 140 degrees [see 
38 C.F.R. § 4.71, Plate II], the July 2005 VA examination 
shows that range of motion is limited to 0 degrees extension, 
90 degrees of flexion.  The Board will use the most recent 
examination report as a basis for determining limitation of 
motion of the knee.

On the most recent examination, in July 2005 the veteran had 
flexion to 90 degrees.  This corresponds to a noncompensable 
rating under Diagnostic Code 5260.  The veteran has full 
extension in his knee, so rating under Diagnostic Code 5261 
[limitation of extension of the leg] would also result in a 
noncompensable evaluation.  See VAOPGCPREC 9-04 (2004) 
[providing that where a veteran has both a limitation of 
flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately 
compensation for functional loss associated with injury to 
the leg].  
 
Thus, the demonstrated limitation of motion of the veteran's 
left knee is noncompensable under both Diagnostic Code 5260 
and Diagnostic Code 5261.  
Where, as here, the limitation of normal range of motion is 
noncompensable and there is x-ray evidence of arthritis, a 10 
percent rating is maximum rating allowed under the provisions 
of DC 5003. Therefore, a rating higher than 10 percent is not 
warranted.  

DeLuca considerations

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  

Despite the veteran's complaints, the recent medical evidence 
shows that with respect to his knee symptomatology alone, he 
is at most mildly disabled from a functional standpoint.  The 
July 2005 VA examiner determined that the veteran's right 
knee disability manifested primarily as pain and limitation 
of motion.  Both of those symptoms are compensated in the 
currently assigned 10 percent disability rating.      
  
It is obvious that the veteran suffers from a severe 
functional loss in his right leg, including findings of 
atrophy, a limp and use a cane and brace.  However, as 
indicated by the July 2005 and May 2002 VA, examinations all 
of these findings are attributable to the veteran's muscle 
and nerve disabilities which are residuals of the service-
connected gunshot wound, which will be discussed in greater 
detail below.  

In short, the medical evidence of record makes it abundantly 
clear that virtually all of the veteran's service-connected 
right lower extremity pathology stems from the service-
connected gunshot wound, which is currently evaluated 40 
percent disabling.  Assigning additional disability for the 
knee symptoms under 38 C.F.R. § 4.40, 4.45 and 4.59 is not 
appropriate under the circumstances here presented.  See 
38 C.F.R. § 4.14 (2005).   

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 
225 (1993).

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, as is the situation in 
this case, and that evaluation of knee dysfunction under both 
codes would not amount to pyramiding under 38 C.F.R. § 4.14 
(2004). See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 
09-98 (August 14, 1998).  The veteran's accredited 
representative has requested that a rating under Diagnostic 
Code 5257 be assigned in addition to the rating under 
Diagnostic Code 5003.  

It is clear that a knee disorder which includes x-ray of 
arthritis and instability may, under certain circumstances, 
justify a separate rating under Diagnostic Code 5257.  
However, this separate rating is available only if there is 
evidence of instability or subluxation.  As discussed above, 
there is no clinical evidence of instability of the veteran's 
right knee.  To reiterate, both the May 2002 VA examination 
and the July 2005 examination found no laxity, instability or 
subluxation of the right knee.  There is no other clinical 
evidence congruent with the assignment of a separate 
disability rating under Diagnostic Code 5257.  Accordingly, 
based on the competent medical evidence of record, the Board 
declines to award a separate disability rating under 
Diagnostic Code 5257.

The matter of referral of this issue for consideration of the 
extraschedular rating provision, 38 C.F.R. § 3.321(b), will 
be addressed below, in connection with the other issue now on 
appeal.


2.  Entitlement to an increased rating for service-connected 
residuals of a gunshot wound to the right lower leg, 
currently evaluated as 40 percent disabling.  

Relevant law and regulations

General considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe. 
38 C.F.R. § 4.56 (2005).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue. Id.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side. Id.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side. Id.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. Id.

Specific schedular criteria

Diagnostic Code 5311 deals with Muscle Group XI function and 
provides the following levels of disability:

30%  Severe;

20%  Moderately Severe;

10%  Moderate;

0%  Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5311 (2005).

Diagnostic Code 8521 deals with disabilities of the popliteal 
nerve and provides for the following levels of disability:

40 % Complete; foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of the 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of the foot and toes.

Incomplete: 

30%   Severe;

20%  Moderate; 

10%  Mild 

Words such as "moderately severe" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005).

Analysis

Assignment of Diagnostic Code

The veteran's right leg disability is evaluated as 40 percent 
disabling under Diagnostic Codes 5311-8521. [injury to muscle 
group XI, injury to external popliteal nerve]. See 38 C.F.R. 
§ 4.27 (2005) [hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The veteran's service-connected residuals of a gunshot wound 
manifests by a evidence of a foot drop, as well as muscle 
atrophy.  This symptomatology is clearly contemplated in the 
rating criteria for the currently assigned diagnostic codes: 
specifically, the criteria of Diagnostic Code 8521 mentions 
foot drop and the criteria of Diagnostic Code 5311 deals with 
muscle disability.  The Board can identify no other 
diagnostic code that is more appropriate, and the veteran has 
not suggested that another diagnostic code should be used.  
Accordingly, the Board concludes that Diagnostic Codes 5311-
8521 is most appropriate as to this issue and the Board will 
apply it below.

Schedular rating

As indicated in the schedular criteria above, the highest 
possible rating available under Diagnostic Code 8521 is 40 
percent.  Given that the medical evidence of record documents 
right foot drop, muscle loss and instability of the leg due 
to the loss of control stemming from the muscle and nerve 
damage, it has been found that the veteran suffers from a 
"complete" or "severe" disability.  Accordingly, the 
highest available rating, 40 percent, has been assigned.  

DeLuca considerations

The Board has considered the applicability of  38 C.F.R. 
§§ 4.40 and 4.45.  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Codes 5311 and 8521, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  
See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Additionally, if a claimant is 
already receiving the maximum disability rating available, as 
here, it is not necessary to consider whether 38 C.F.R. § 
4.40 and 4.45 are applicable. See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

Esteban consideration

The veteran have not contended that separate ratings may be 
assigned under Diagnostic Codes 5311 and 8521.  The medical 
evidence indicates that the weakness in the veteran's right 
lower extremity is due principally due to neurological 
pathology, namely peroneal nerve palsy and right foot drop.  
Such symptomatology is compensated through the assignment of 
the 40 disability rating under Diagnostic Code 8521.  To 
separately compensate him for the same disability under two 
different diagnostic codes would constitute improper 
pyramiding.  See 38 C.F.R. § 4.14 (2005).  

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating. See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. See also VAOPGCPREC 6-96. 
In the September 2005 Supplemental Statement of the Case, the 
AOJ specifically determined that the veteran's service-
connected conditions do not warrant referral for extra-
schedular consideration.  The Board will therefore address 
the possibility of the assignment of an extraschedular rating 
for the service-connected residuals of a patella tendon 
injury and the service-connected residuals of a gunshot wound 
to the right leg.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical. See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2005).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. The record does not show 
frequent periods of hospitalization for treatment of the 
veteran's service-connected right leg disabilities. The 
veteran testified in January 2005 that he is receiving 
outpatient treatment without hospitalization for his gunshot 
wound residuals and right knee disability.  See transcript of 
the hearing, page 3.  There is no evidence of an unusual 
clinical picture.

There is also no evidence of marked interference with 
employment due to the right leg disabilities.  Indeed, the 
July 2005 VA examination report states that his residuals of 
this patella tendon injury and his residuals of his gunshot 
wound do not effect his employment as he has been retired for 
the past 8 years.  In that regard, the Board notes that the 
evidence shows that the veteran incurred his gunshot wound 
disability in 1953 and his patella tendon disability in 1992 
but he apparently continued to work full time until 1997.   

In summary, the objective medical evidence does not support 
the proposition that the veteran's service-connected patella 
tendon injury residuals or gunshot wound residuals present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005). 
Accordingly, referral of this case for consideration of an 
extraschedular evaluation is not warranted.
Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
patella tendon disability, currently evaluated as 10 percent 
disabling of for his residuals of a gunshot wound to the 
right leg currently evaluated as 40 percent disabling.  The 
benefits sought on appeal are accordingly denied.


ORDER

Entitlement to an increased rating for service-connected 
patella tendon injury currently evaluated as 10 percent 
disabling is denied.

Entitlement to an increased rating for service-connected 
residuals of a gunshot wound to the right leg currently 
evaluated as 40 percent disabling is denied.  










	(CONTINUED ON NEXT PAGE)





REMAND

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for enucleation of the 
right eye, claimed as secondary to service-connected 
residuals of a gunshot wound to the right leg.  

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection of post traumatic 
encephalopathy, claimed as secondary to service-connected 
residuals of a gun shot wound to the right leg.  

Relevant law and regulations

In general, after the statement of the case is provided to 
the appellant, the appellant must file a formal appeal within 
60 days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later. See 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2005); see 
also Rowell v. Principi, 4 Vet. App. 9, 17 (1993) [where a 
claimant did not perfect an appeal by timely filing a 
substantive appeal, the RO rating decision became final]. 
By regulation this formal appeal must consist of either "a 
properly completed VA Form 1-9. . . or correspondence 
containing the necessary information." Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2005).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal. See Roy v. Brown, 5 Vet. App. 554 (1993).  The 
formal appeal permits the appellant to consider the reasons 
for an adverse RO decision, as explained in the statement of 
the case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  
See 38 U.S.C.A. § 7105(d)(3) (West 2002); Roy, 5 Vet. App. at 
555.  

Factual background

The veteran has sought to reopen previously denied claims of 
entitlement to service connection for enucleation of the 
right eye and post traumatic encephalopathy, each claimed as 
secondary to the service-connected residuals of a gun shot 
wound to the right leg.  

As discussed in the Introduction above, in March 2005, these 
matters were remanded by the Board to the AOJ for the 
issuance of and SOC and to provide the veteran with an 
opportunity to perfect his appeal.  See Manlincon, supra.  

The SOC was issued September 12, 2005.  No further 
correspondence was received until November 28, 2005, after 
the applicable 60-day period, and manifestly not within the 
one-year period from the date notification was mailed 
concerning the April 2004 rating decision.  At that time, the 
veteran's representative advised the Board that "the 
representative respectfully defers this issue to the Board 
for adjudication without further comment."  The Board notes 
that this statement is somewhat unclear as to whether or not 
an appeal is intended; it merely requested that the Board 
dispose of the issue.

On January 26, 2006 the Board sent the veteran a letter 
advising him that it appeared that no timely substantive 
appeal had been received as to of the veteran's requests to 
reopen his previously denied claims of entitlement to service 
connection for enucleation of the right eye and post 
traumatic encephalopathy.  The letter further advised the 
veteran that he had the option to request the opportunity to 
present oral argument as to the timeliness.  See 38 C.F.R. 
§ 20.101 (d) (2005).  

By correspondence dated February 1, 2006, the veteran advised 
that he was requesting a BVA Travel Board hearing on the 
matter of the Board's jurisdiction over these claims.



Reasons for remand

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first in 
stance without affording an appellant the right to present 
argument and evidence on those questions.

More recently, VA's General Counsel held that the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness. VAOPGCPREC 9-99.  

The veteran has requested that he be heard on these matters.  
These issues are therefore remanded so that such hearing may 
be scheduled at the RO. 

Accordingly, the case is REMANDED for the following action:

VBA should schedule the veteran for a 
Travel Board hearing at the Regional 
Office.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


